                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

IRMA GARZA                                    §
                                              §
VS.                                           §
                                              §
THE CITY OF EDINBURG, TEXAS                   §        CASE NUMBER: 7:18-CV-0267
RICHARD MOLINA, DAVID                         §
TORRES, JORGE SALINAS AND                     §
GILBERT ENRIQUEZ                              §


   DEFENDANTS MOLINA, TORRES, SALINAS AND ENRIQUEZ’
      RESPONSE TO PLAINTIFF IRMA GARZA’S SECOND
CORRECTED/AMENDED MOTION TO COMPEL DISCOVERY, REPLY
  TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S CORRECTED
 MOTION TO COMPEL DISCOVERY AND FOR SANCTIONS WITH A
                REQUEST FOR HEARING


TO THE HONORABLE JUDGE OF SAID COURT:

        Defendants Richard Molina, David Torres, Jorge Salinas and Gilbert Enriquez

submit this Response to Plaintiff Irma Garza’s Second Corrected/Amended Motion to

Compel Discovery, Reply to Defendants’ Response to Plaintiff’s Corrected Motion to

Compel Discovery and for Sanctions with a Request for Hearing.

                                                  I.

                                        INTRODUCTION

        1.01    Defendants Molina, Torres, Salinas and Enriquez are members of the

Edinburg City Council. Plaintiffs contend that after their election, these councilmembers


VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                        Page 1
directed former City Manager Richard Hinojosa to terminate her for not supporting their

election. Plntf’s First Am. Cmplt, Dkt No. 40, ¶¶ 4.4-4.9. She denies having direct

dealings with the City Council and alleges her relationship with the Council is not as

defined in Kinsey v. Salado, 950 F.2d 988 (5th Cir. 1992). Id., ¶ 4.11. Defendants deny that

Plaintiff’s relationship with the Council is not as defined in Kinsey. Plaintiff also contends

each Defendant was personally involved in retaliating against her. Id., ¶¶ 4.5-4.6.

        1.02    Plaintiff alleges her termination violated her rights to due process, due course

of law, and liberty protected by the Texas Constitution and the Fourteenth Amendment to

the U.S. Constitution, and her rights to speech and association protected by the First

Amendment. Id. at ¶¶ 6.1-7.1. She also asserts a violation of the Fair Labor Standards Act,

29 U.S.C. § 215(a)(3). Id., ¶ 8.3. Finally, she contends these individual defendants acted

outside the course and scope of their official duties as members of the City Council and that

they conspired to retaliate and terminate her. Id., ¶ 9.1.

        1.03    Though Plaintiff submitted separate requests to each Defendant (Dkt Nos. 24-

1 – 24-4), she references all Defendants responses as a group. Plaintiffs’ discovery requests

were overly broad and vague, and she now relies on rumor and speculation to compel

Defendants to provide confidential information used by Defendants to pursue election for

office. Although Plaintiff seeks to compel production of confidential information, she does

not identify any basis to support her entitlement to the requested information or otherwise

explain how that information would support her due process, liberty, speech, association,

Fair Labor Standards Act, or conspiracy claims. Because the requested information cannot

VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                              Page 2
support any of her claims, Plaintiff’s requests are no more than a fishing expedition that

apparently seeks to gather information to support Defendants’ political opponents.

                                                 II.

                                              ARGUMENT

        2.01    Rather that inquire about facts to support her due process, liberty, speech or

association claims, Plaintiff seeks confidential information relating to Defendants’

campaigns for election in 2017, including each cell phone account each Defendant has

had from January 01, 2016 to the present and the identities of all individuals who assisted

Defendants’ campaign for the election held in November 2017. Though she relies on

rumors and speculation to support her request for information, she does not identify how

the information requested would support her allegations.

        2.02    Plaintiff claims Myra Garza and Sonia Marroquin supported her contention

that Defendants intended to terminate her and reward Cary Zayas, though Ms. Garza did

not testify as Plaintiff alleges. To the contrary, Garza admitted she never saw any list of

individuals allegedly targeted for termination and that such a list was “just an assumption

on [her] part.” Exhibit 1, Deposition of Myra Garza (Garza Depo), pp. 26-27. Likewise,

Marroquin also had nothing more than rumors to suggest the existence of any such list.

Plntf’s Second Corr/Am Mtn to Compel Disc., Exhibit D, Dkt No. 37-4, p. 4 of 14. Garza

agreed that she only ever spoke with Defendant Salinas about the alleged list, but he did

not know what list she was talking about. Exhibit 1, Garza Depo, p. 39-40. Salinas, like

Enriquez and Molina, simply told her not to worry about her job. Id. at p. 40.

VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                            Page 3
        2.03    Plaintiff also inaccurately claims former City Manager Hinojosa testified to

a plan or scheme to reward political supporters with jobs and terminate employees who

did not support them.          Hinojosa actually testified that city employees are always

concerned about change when new officials are elected, though he did not identify any

specific concern or basis for a concern. Plntf’s Second Corr/Am Mtn to Compel Disc.,

Exhibit C, Dkt No. 37-3, pp. 4-6 of 9. As Plaintiff’s counsel is aware, Defendant receives

approximately 6000 – 8000 applications, resumes or requests for employment per year,

and from November 1, 2017 to June 17, 2019 the City had approximately 394

resignations or terminations. See Exhibit 2, Defendant City of Edinburg, Texas’ Answers

Plaintiff’s First Set of Interrogatories, Interrogatory Nos. 3 and 5. Though Defendants

Salinas, Enriquez and Torres may have discussed Plaintiff’s employment, it was in the

context of how the City would be publicizing its progress and actions and concerns about

the need for change, not any desire to hire or terminate any employees. Id., p. 6-7 of 9.

After Plaintiff’s termination, for example, the City’s social media followers on Facebook

have increased from 11,000 to 23,000.

        2.04    Although Plaintiff also argues Defendants had ties to Robin Zayas through

her social media company, Z Digital, and that Cary Zayas would derivatively benefit from

that arrangement, any telephone, email or text message information Plaintiff seeks

relating to Robin Zayas could be gathered directly from Ms. Zayas. Plaintiff’s attorney

David Flores is Ms. Zayas former brother-in-law, they still live near each other, and Ms.

Zayas is “best buds” with Mr. Flores’ son and occasionally spends time with him. Exhibit

VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                          Page 4
3, Deposition of Robin Zayas, p. 52-55. Prior to the election, however, Cary did not

mention looking for any particular position to Robin, and it was only after Plaintiff’s

former position became available that Cary began to look at it. Id. at pp. 61-62.

        2.05    The information and documents sought by Plaintiff would not provide

evidence to support her allegations, however. In response to Plaintiff’s Interrogatory Nos. 8

and 10, Defendants provided the following objections and responses:

        INTERROGATORY NO. 8:              Please identify by phone number, dates of
        service and cellular/mobile service provider, whether personally or as a
        representative of the City of Edinburg, Texas, each cell phone account you have
        had from January 01, 2016 to the present.

        DEFENDANTS’ OBJECTIONS:                    Defendant objects to this discovery
        request on the basis that it is a fishing expedition for information that would be
        burdensome and harassing in that it seeks a large amount of information or
        documents that are irrelevant or immaterial and are not otherwise calculated to
        lead to the discovery of relevant or material information or documents, and as such
        the burden or expense of the proposed discovery outweighs its likely benefit,
        taking into account the needs of the case, the amount in controversy, the parties’
        resources, the importance of the issues at stake in the litigation and the importance
        of the proposed discovery in resolving the issues, or alternatively the discovery
        requested is unreasonably cumulative or duplicative, or is obtainable from some
        other source that is more convenient, less burdensome or less expensive, and
        would therefore impose upon Defendant an unnecessary expense and would
        constitute harassment, in violation of Federal Rules of Civil Procedure 26 and 33.

        Defendant objects to the disclosure of any items or documents that are of a
        proprietary nature relating only to Defendant’s confidential campaign procedures
        and which would constitute Defendant’s confidential trade secrets, including any
        compilations of information or trade secrets used in Defendant’s election
        campaign. The divulgence of this material would present an opportunity for
        competitors to obtain an advantage over Defendant and thus is not discoverable.
        See In re Continental Gen. Tire, Inc., 979 S.W.2d 609, 613 (Tex. 1998); FRE 501;
        TRE 507; TRCP 76a(2)(c).




VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                           Page 5
        Defendant objects to this discovery request on the basis that it would result in an
        invasion of the right to privacy of individuals who are not parties to the pending
        litigation, or would invade the right to privacy of parties to this litigation, where
        that invasion would not otherwise be justified.

        INTERROGATORY NO. 10: Please identify any and all documents which
        lists and/or otherwise identifies any and all individuals who assisted you with your
        campaign, for the election held in November 2017.

        DEFENDANTS’ OBJECTIONS:                    Defendant objects to this discovery
        request on the basis that it is a fishing expedition for information that would be
        burdensome and harassing in that it seeks a large amount of information or
        documents that are irrelevant or immaterial and are not otherwise calculated to
        lead to the discovery of relevant or material information or documents, and as such
        the burden or expense of the proposed discovery outweighs its likely benefit,
        taking into account the needs of the case, the amount in controversy, the parties’
        resources, the importance of the issues at stake in the litigation and the importance
        of the proposed discovery in resolving the issues, or alternatively the discovery
        requested is unreasonably cumulative or duplicative, or is obtainable from some
        other source that is more convenient, less burdensome or less expensive, and
        would therefore impose upon Defendant an unnecessary expense and would
        constitute harassment, in violation of Federal Rules of Civil Procedure 26 and 33.

        Defendant objects to the disclosure of any items or documents that are of a
        proprietary nature relating only to Defendant’s confidential campaign procedures
        and which would constitute Defendant’s confidential trade secrets, including any
        compilations of information or trade secrets used in Defendant’s election
        campaign. The divulgence of this material would present an opportunity for
        competitors to obtain an advantage over Defendant and thus is not discoverable.
        See In re Continental Gen. Tire, Inc., 979 S.W.2d 609, 613 (Tex. 1998); FRE 501;
        TRE 507; TRCP 76a(2)(c).

        Defendant objects to this discovery request on the basis that it would result in an
        invasion of the right to privacy of individuals who are not parties to the pending
        litigation, or would invade the right to privacy of parties to this litigation, where
        that invasion would not otherwise be justified.

        TORRES’ RESPONSE: Defendant objects to this discovery request to the extent
        that it is multifarious.

        Without waiving these objections, I did not have a campaign for election in 2017.

VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                           Page 6
        2.06    Plaintiff seeks confidential information relating to Defendants’ campaigns

for election in 2017, including each cell phone account each Defendant has had from

January 01, 2016 to the present, and the identities of all individuals who assisted

Defendants’ campaign for the election held in November 2017. Because Defendant

Torres did not run for election in 2017, he did not have any responsive documents.

        2.07    Information identifying Defendants’ campaign strategies, volunteers, and

related information is proprietary, confidential and protected. Plaintiff did not request

information about any particular person or provide the identifying information for that

person. Had she sought information relating to specific individuals, she could have

submitted a request for information about those persons and Defendants could have

determined whether phone calls had been made between a defendant and any of those

persons or whether they were campaign supporters. She did not do so, however.

        2.08    Instead, Plaintiff threw a large net to troll ALL of Defendants cell phone

numbers and ALL of Defendants’ supporters, though that information would not support

any of her claims. If this information is released, it would cause substantially harm to

Defendants by providing their opponents with information to attempt to convert or harass

Defendants’ political supporters. Plaintiff

        seeks the uncompensated use of lists of names and addresses compiled at
        considerable cost by private parties. The Federal Election Campaign Act,
        however, recognizes that those lists have economic value, and it protects the
        reporting committees’ exclusive proprietary interest in them by forbidding
        their use by third parties “for the purpose of soliciting contributions or for
        commercial purposes.”



VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                              Page 7
Fed. Election Com. v. Int'l Funding Inst., Inc., 969 F.2d 1110, 1119 (D.C. Cir. 1992)

(Buckley, J., concurring), quoting 2 U.S.C. § 438(a)(4), now 52 U.S.C. § 30111(a)(4).

The Court should not grant Plaintiff a vehicle to gather this privileged information.

        2.09    Similarly, Plaintiff’s Request for Production Nos. 3, 4, 7, and 10, and

Defendants’ objections and responses, provided the following:

        REQUEST FOR PRODUCTION NO. 3:                   Any and all documents pertaining
        to any communication, meetings, discussions, encounters, and/or conversations,
        whether private or public, between yourself and Cary Zayas.

        DEFENDANTS’ OBJECTIONS AND RESPONSE:                            Defendant objects to
        this discovery request as being overly broad and vague on the basis that it fails to
        describe or identify the information or documents requested with reasonable
        particularity or specificity, and inquires into matters that go beyond what is
        relevant to the parties’ claims or defenses. See F. R.C.P. 26 (b)(1)-(2).

        Without waiving these objections, and to the best of Defendant’s understanding,
        none in my possession.

        REQUEST FOR PRODUCTION NO. 4:                   Any and all documents evidencing
        / pertaining to any communication, meetings, discussions, encounters, and/or
        conversations, whether private or public, between yourself and Robyn Zayas.

        DEFENDANTS’ OBJECTIONS AND RESPONSE:                            Defendant objects to
        this discovery request as being overly broad and vague on the basis that it fails to
        describe or identify the information or documents requested with reasonable
        particularity or specificity, and inquires into matters that go beyond what is
        relevant to the parties’ claims or defenses. See F. R.C.P. 26 (b)(1)-(2).

        Defendant objects to this discovery request on the basis that it would result in an
        invasion of the right to privacy of individuals who are not parties to the pending
        litigation, or would invade the right to privacy of parties to this litigation, where
        that invasion would not otherwise be justified.

        Without waiving these objections, and to the best of Defendant’s understanding,
        none in my possession.



VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                             Page 8
        REQUEST FOR PRODUCTION NO. 7:                  All documents of any kind or
        form whatsoever which evidences or relating to any payments made by you and/or
        your campaign to Cary Zayas, Robyn Zayas and/or Dorian Madrigal.

        DEFENDANTS’ OBJECTIONS:                    Defendant objects to this discovery
        request on the basis that it is a fishing expedition for information that would be
        burdensome and harassing in that it seeks a large amount of information or
        documents that are irrelevant or immaterial and are not otherwise calculated to
        lead to the discovery of relevant or material information or documents, and as such
        the burden or expense of the proposed discovery outweighs its likely benefit,
        taking into account the needs of the case, the amount in controversy, the parties’
        resources, the importance of the issues at stake in the litigation and the importance
        of the proposed discovery in resolving the issues, or alternatively the discovery
        requested is unreasonably cumulative or duplicative, or is obtainable from some
        other source that is more convenient, less burdensome or less expensive, and
        would therefore impose upon Defendant an unnecessary expense and would
        constitute harassment, in violation of Federal Rules of Civil Procedure 26 and 33.

        Defendant objects to the disclosure of any items or documents that are of a
        proprietary nature relating only to Defendant’s confidential campaign procedures
        and which would constitute Defendant’s confidential trade secrets, including any
        compilations of information or trade secrets used in Defendant’s election
        campaign. The divulgence of this material would present an opportunity for
        competitors to obtain an advantage over Defendant and thus is not discoverable.
        See In re Continental Gen. Tire, Inc., 979 S.W.2d 609, 613 (Tex. 1998); FRE 501;
        TRE 507; TRCP 76a(2)(c).

        Defendant objects to this discovery request on the basis that it would result in an
        invasion of the right to privacy of individuals who are not parties to the pending
        litigation, or would invade the right to privacy of parties to this litigation, where
        that invasion would not otherwise be justified.

        TORRES’ RESPONSE: Defendant objects to this discovery request to the
        extent that it is multifarious.

        Without waiving these objections, none.

        ENRIQUEZ AND SALINAS’ RESPONSE:                 Without waiving these objections,
        and to the best of Defendant’s understanding, none.




VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                           Page 9
        REQUEST FOR PRODUCTION NO. 10:                  All cellular/mobile phone records
        for each cell phone account you have had, either personally or as a representative
        of the City of Edinburg, Texas, from January 01, 2016 to the present.

        DEFENDANTS’ OBJECTIONS AND RESPONSE:                           Defendant objects to
        this discovery request on the basis that it is a fishing expedition for information
        that would be burdensome and harassing in that it seeks a large amount of
        information or documents that are irrelevant or immaterial and are not otherwise
        calculated to lead to the discovery of relevant or material information or
        documents, and as such the burden or expense of the proposed discovery
        outweighs its likely benefit, taking into account the needs of the case, the amount
        in controversy, the parties’ resources, the importance of the issues at stake in the
        litigation and the importance of the proposed discovery in resolving the issues, or
        alternatively the discovery requested is unreasonably cumulative or duplicative, or
        is obtainable from some other source that is more convenient, less burdensome or
        less expensive, and would therefore impose upon Defendant an unnecessary
        expense and would constitute harassment, in violation of Federal Rules of Civil
        Procedure 26 and 33.

        Defendant objects to the disclosure of any items or documents that are of a
        proprietary nature relating only to Defendant’s confidential campaign procedures
        and which would constitute Defendant’s confidential trade secrets, including any
        compilations of information or trade secrets used in Defendant’s election
        campaign. The divulgence of this material would present an opportunity for
        competitors to obtain an advantage over Defendant and thus is not discoverable.
        See In re Continental Gen. Tire, Inc., 979 S.W.2d 609, 613 (Tex. 1998); FRE 501;
        TRE 507; TRCP 76a(2)(c).

        Defendant objects to this discovery request on the basis that it would result in an
        invasion of the right to privacy of individuals who are not parties to the pending
        litigation, or would invade the right to privacy of parties to this litigation, where
        that invasion would not otherwise be justified.

        Without waiving these objections, and to the best of Defendant’s understanding,
        none in my possession.

        2.10    Although Plaintiff’s requests were overly broad and vague, and sought

proprietary, confidential and private information, each defendant responded that he did

not have any responsive documents in his possession. Although Defendant Molina’s

VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                          Page 10
campaign may have some documents reflecting payments made to Cary Zayas, Robyn

Zayas and/or Dorian Madrigal, Plaintiff has not identified how any of those documents

would support any of her claims. Regardless, Plaintiff can gather any such documents

through other means, without requiring Defendant to expend the time and expense

necessary to do so. Like her interrogatories, Plaintiff’s request is so broad that it seeks

documents that can identify Defendants’ campaign strategies, volunteers, and related

information, which is proprietary, confidential and protected. Again, Plaintiff has not

identified how the requested documents would establish her claims in this lawsuit, and

she has not identified any basis to support her entitlement to the requested documents.

        2.11    Plaintiff’s request for sanctions is similarly misguided. Although Rule 37

allows sanctions for evasive or incomplete responses, sanctions are not authorized if “(ii)

the opposing party’s nondisclosure, response or objection was substantially justified; or (iii)

other circumstances make an award of expenses unjust.” FED. R. CIV. P. 37(a)(5)(A). As

set out above, Plaintiff’s discovery requests do not seek specific information, and she has

not identified how her requests for information relating to every person who assisted in

Defendants’ campaigns for election would support her allegations that she was denied due

process or liberty, or her right to speak or associate.

        2.12    “An opposing party's objection qualifies as ‘substantially justified’ if ‘there

is a genuine dispute or if reasonable people could differ as to the appropriateness of the

contested action.’” Chaplaincy of Full Gospel Churches v. Johnson, 217 F.R.D. 250, 255

(D.D.C. 2003), quoting Pierce v. Underwood, 487 U.S. 552, 565, 101 L. Ed. 2d 490, 108

VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                            Page 11
S. Ct. 2541 (1988). “Just because the objections [may be] overruled, … does not mean

the objections as asserted [are] not substantially justified.” Neumont v. Monroe Cty., 225

F.R.D. 266, 268 (S.D. Fla. 2004).             Also, where discovery requests do not lead to

admissible evidence an award of expenses would be unjust. Id.

        2.13    Although Plaintiff’s counsel suggested a resolution to some of those

discovery disputes, and the parties were discussing a possible resolution, her Motion to

Compel is not for those limited items but instead remains for the entirety of her original

requests. For even those limited items, however, Plaintiff still sought information to

identify all of Defendants’ campaign supporters and she had not yet provided all the phone

numbers she was seeking to have Defendants investigate. As a result, her motion to compel

the limited requests is also overbroad and premature. Plaintiff’s request for sanctions

should therefore be denied.



        Defendants RICHARD MOLINA, DAVID TORRES, JORGE SALINAS and

GILBERT ENRIQUEZ would therefore respectfully request that Plaintiff Irma Garza’s

Second Corrected/Amended Motion to Compel Discovery, Reply to Defendants’

Response to Plaintiff’s Corrected Motion to Compel Discovery and for Sanctions with a

Request for Hearing be denied and that Defendants be granted such other and further

relief to which they may show themselves to be justly entitled, whether general or special,

at law and in equity.




VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                         Page 12
        Signed on this the 15th day of July, 2019.

                                              Respectfully submitted,

                                        /s/   J. Arnold Aguilar
                                              J. Arnold Aguilar
                                              Attorney-in-Charge
                                              State Bar No. 00936270
                                              S.D. Tex. ID No. 6822
                                              email: arnold@aguilarzabartellc.com


                                              Of Counsel
                                              990 Marine Drive
                                              Brownsville, Texas 78520
                                              Telephone : (956) 504-1100
                                              Facsimile     : (956) 504-1408
                                              Attorneys for Defendants
                                              RICHARD MOLINA, DAVID TORRES,
                                              JORGE SALINAS and GILBERT ENRIQUEZ




VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                         Page 13
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
DEFENDANTS’ RESPONSE TO PLAINTIFF IRMA GARZA’S CORRECTED
MOTION TO COMPEL DISCOVERY AND FOR SANCTIONS will on this the 15th
day of July, 2019, be automatically accomplished through the Notice of Electronic Filing
upon the following:

        David L. Flores
        dlflores81@yahoo.com
        Flores & Torres, L.L.P.
        118 East Cano
        Edinburg, Texas 78539

        R.D. “Bobby” Guerra
        RDGuerra@guerraleeds.com
        Heather Scott
        hscott@guerraleeds.com
        Ysmael Fonseca
        yfonseca@guerraleeds.com
        Guerra, Leeds, Sabo & Hernandez, PLLC
        10123 North 10th Street
        McAllen, TX 78504



                                              /s/   J. Arnold Aguilar
                                                    J. Arnold Aguilar




VLD\Motions\715-18 Rsp to 2nd Mtn to Compel                                     Page 14
